Title: To James Madison from John Lockhart, 8 October 1802 (Abstract)
From: Lockhart, John
To: Madison, James


8 October 1802, Northampton County, North Carolina. Encloses two letters recommending him for appointment as marshal for North Carolina. “Judge Potter informed me, he had observed in his letter to you, that he had no knowledge of my political opinion, and observed it wou’d be proper that it shou’d be known.… I have always been of republican politics, but hope that Mr. Macon & Mr. Stone will give you further satisfaction on that head.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Lockhart”). 1 p.



   
   Lockhart probably enclosed Nathaniel Macon to JM, 4 Sept. 1802, and Henry Potter to JM, 7 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:547–48, 556–57). On 10 Oct. incumbent John Spence West wrote JM that although his commission as marshal would expire on 10 Dec., he wished to be reappointed as there were still fees to collect and important business to complete. West noted that his decision not to apply for reappointment because of his “Ill state of health sometime ago” might have prompted others to apply for the position, and he asked JM to notify Jefferson of his willingness to be reappointed (DNA: RG 59, LAR, 1801–9, filed under “West”; 1 p.).


